ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Bethel Contracting, LLC                      ) ASBCA Nos. 62571-ADR, 62572-ADR
                                             )            62573-ADR, 62574-ADR
                                             )            62625-ADR, 63041-ADR
                                             )            63042-ADR, 63043-ADR
                                             )            63044-ADR, 63045-ADR
                                             )            63046-ADR, 63047-ADR
                                             )            63048-ADR, 63049-ADR
                                             )            63050-ADR
                                             )
Under Contract No. W9128A-16-C-0016          )

APPEARANCES FOR THE APPELLANT:                  Christopher J. Slottee, Esq.
                                                Howard A. Trickey, Esq.
                                                 Schwabe Williamson & Wyatt
                                                 Anchorage, AK

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Robyn U. Au, Esq.
                                                Jonathan A. Swanson, Esq.
                                                Sarah M. Urchek, Esq.
                                                Catherine E. Achy, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineers District, Honolulu
                                                Joseph C. Mobbley, Esq.
                                                 Engineer Trial Attorney
                                                 U.S. Army Engineers District, Phoenix

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: November 21, 2022


                                           MICHAEL N. O’CONNELL
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62571-ADR, 62572-ADR, 62573-
ADR, 62574-ADR, 62625-ADR, 63041-ADR, 63042-ADR, 63043-ADR, 63044-ADR,
63045-ADR, 63046-ADR, 63047-ADR, 63048-ADR, 63049-ADR, 63050-ADR, Appeal
of Bethel Contracting, LLC, rendered in conformance with the Board’s Charter.

      Dated: November 21, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2